                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

COURTNEY FONTENOT, ET AL.                           CIVIL ACTION NO. 6:17-cv-01639

VERSUS                                              JUDGE TERRY A. DOUGHTY

HOLDEN PAUL LaFLEUR, ET AL.                         MAG. JUDGE PATRICK J. HANNA

                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and

recommendation. After an independent review of the record, and noting the absence of any

objections, this Court concludes that the Magistrate Judge’s report and recommendation is correct

and adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the claims asserted in this

lawsuit by Courtney Fontenot, individually and on behalf of her minor children, are DISMISSED

WITHOUT PREJUDICE, consistent with the report and recommendation.

       Monroe, Louisiana, this 2nd day of November, 2018.



                                            _____________________________
                                            TERRY A. DOUGHTY
                                            UNITED STATES DISTRICT JUDGE
